Citation Nr: 1309756	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-43 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for a left ear hearing loss disability as well as service connection.  This rating decision also denied service connection for a right ear hearing loss disability and awarded service connection for a left knee disability.  The Veteran filed a notice of disagreement of the denials of service connection as well as the initial noncompensable evaluation assigned for his left knee disability.  

A statement of the case was issued in September 2010.  The Veteran responded by submitting a timely substantive appeal addressing the denials of service connection for left ear hearing loss disability and tinnitus as well as the denial of a compensable evaluation for his left knee disability.  He did not perfect an appeal of the denial of service connection for a right ear hearing loss disability.  Accordingly, that issue is not currently on appeal.

After perfecting his appeal of the denial of a compensable rating for his left knee disability, the RO issued a January 2011 rating decision awarding a higher 30 percent evaluation for his left knee disability.  The Veteran responded by submitting a statement in February 2011 expressing his satisfaction of the rating assigned for his left knee disability.  Accordingly, that issue is not longer before the Board.   

In November 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is associated with the claims file.



FINDINGS OF FACT

1.  A left ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hearing loss disability of the left ear is related to active military service. 

2.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2010 letter, prior to the date of the issuance of the appealed July 2010 rating decision.  The June 2010 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of a July 2010 VA examination.  While the Veteran's representative in an October 2010 correspondence contended that the examination was not adequate, the July 2010 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the July 2010 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf which include the Veteran's November 2011 hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

If an organic diseases of the central nervous systems becomes manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), with chronic disabilities listed 38 C.F.R. § 3.309(a) such as organic diseases of the nervous system, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran contends that his current left ear hearing loss disability and his current tinnitus are the result of his in-service noise exposure where he was exposed to jet engine noise.

The Veteran's service treatment records are negative for treatments or complaints related to hearing loss or tinnitus.  Audiometric testing in at the Veteran's entrance examination in February 1968 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
-5
5
5

Audiometric testing in July 1968 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
5
5

Audiometric testing at the Veteran's January 1972 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
5

A March 2009 Individual Hearing Evaluation letter noted a December 2008 audio examination which revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
40
55

The March 2009 letter noted that the Veteran had moderate hearing impairment.

The Veteran underwent a VA examination in July 2010.  The examiner noted that the Veteran was a jet engine mechanic in the Air Force and was exposed to noise from jet engines.  Post-service, he drove a truck and was a carpenter.  He denied any recreational noise exposure.  He reported experiencing tinnitus since his time in the service.  The Veteran reported that the tinnitus was not constant as it instead was recurrent and occurred every once in a while, lasting a few seconds at a time.  

Audiometric testing in July 2010 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
45
60

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

The diagnosis was normal to moderately severe sensorineural hearing loss.  Tinnitus was at least as likely as not a symptom associated with the hearing loss.  The examiner opined that because the Veteran had no ratable hearing loss at the time of his separation from the service, his hearing loss was not due to military noise exposure.  The examiner also noted that infrequent intermittent tinnitus was reported.  It was noted that according to recent literature, tinnitus was experienced by most people lasting for less than 5 minutes for less than once a week.  Because the Veteran's current tinnitus fit this criterion, the examiner considered his tinnitus normally occurring and therefore not likely related to service.  The examiner also noted that civilian noise exposure and presbycusis may be contributing factors.

Analysis

Considering the claims for service connection for hearing loss in the left ear and for tinnitus, in light of the record and the governing legal authority, the Board finds that the claims must be denied.

The record shows that the Veteran currently has hearing loss of the left ear for VA compensation purposes and bilateral tinnitus as noted throughout the record.  See e.g. July 2010 VA examination report.  Shedden element (1) is accordingly met for both claims. 

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury.  A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of hearing loss or tinnitus.  There is also no evidence of hearing loss within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2012).  Accordingly, Shedden element (2) is not met with respect to disease. 

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  In particular, he has cited to a history of noise exposure to high level noise when working on airplanes as a jet aircraft mechanic.  In this regard, the Board notes that the Veteran's service records confirm that he was a jet aircraft mechanic, which corroborates his assertions as to exposure to airplane engine noise.  Furthermore, the Veteran is competent to give evidence about what he experienced, and acoustic trauma and tinnitus are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and Shedden element (2) is satisfied. 

With respect to crucial Shedden element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current left ear hearing loss and tinnitus, and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board finds the July 2010 VA examination report to be highly probative, as it is based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Furthermore, the opinion was obtained from a licensed medical professional rather than a lay person. 

As to the provisions of 38 C.F.R. § 3.303(b) , discussed above, relating to chronicity and continuity of symptomatology, the Board notes that the Veteran's left ear hearing loss disability is sensorineural in nature and is therefore arguably a disease of the central nervous system.  Thus, the Board will consider whether service connection based on a continuity of symptomatology is warranted.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report events that occurred in service, and to describe symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that the Veteran's reported history as to continued hearing loss and tinnitus since active service, while competent, is nonetheless not credible.  There was no indication in the record, to include any statements from the Veteran of hearing trouble, until December 2008 for his hearing loss and tinnitus disabilities. On the contrary, the Veteran's service January 1972 service separation examination is negative for any treatment, complaint, or diagnosis of a hearing loss disability or tinnitus.  The lack of any findings pertaining to hearing loss and tinnitus during service and the essentially normal findings at service separate weight against a findings that the Veteran's current disabilities were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the multi-year gap between discharge from active duty service (1972) and initial documented evidence of hearing loss in December 2008, 36 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

There is simply no evidence, other than statements from the Veteran to support the assertions that the Veteran had left ear hearing loss and tinnitus since service.  For the reasons set forth above, however, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

To the extent that the Veteran himself contends that a medical relationship exists between his current disabilities and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and tinnitus, and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Here, the Veteran is competent to describe his in-service noise exposure as well as his current symptoms and the Board has accepted his reports of in-service noise exposure as competent and credible.  However, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the VA examiner provided a detailed rationale in support of her opinion that hearing loss and tinnitus were not related to service, and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  Therefore, Shedden element (3), nexus, has not been satisfied, and the claims fail on this basis. 

In the absence of any persuasive evidence that the Veteran's current left ear hearing loss  and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012). 


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


